
	

114 HJ 84 IH: To authorize the use of United States Armed Forces against organizations that support Islamist extremism, and for other purposes.
U.S. House of Representatives
2016-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		2d Session
		H. J. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			March 2, 2016
			Mr. Perry (for himself and Mr. Salmon) introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		To authorize the use of United States Armed Forces against organizations that support Islamist
			 extremism, and for other purposes.
	
	
 1.Short titleThis joint resolution may be cited as the Authorization for Use of Military Force Against Islamist Extremism. 2.Authorization for use of United States Armed Forces against organizations that support Islamist extremism (a)In generalThe President is authorized to use the Armed Forces of the United States as the President determines necessary and appropriate against organizations on the list of organizations described in subsection (b).
			(b)List of organizations described
 (1)In generalThe list of organizations described in this subsection are the Islamic State, Al-Qaeda, Al-Qaeda in the Arabian Peninsula, Al-Qaeda in the Islamic Maghreb, Al Shabab, Boko Haram, Al-Nusrah Front, the Haqqani-Network, the Taliban, Houthi’s, Khorasan Group, Hamas, Hezbollah, and any substantial supporters, associated forces, or closely related successor entities to any of such organizations.
 (2)Additions to listThe President may add an organization that is not on the list of organizations described in paragraph (1) if—
 (A)the President determines that the organization supports Islamist extremism and submits to Congress the name of such organization and supporting documents that are relevant to such determination; and
 (B)Congress enacts a joint resolution providing for the use of the authority described in subsection (a) against such organization.
					(c)War Powers Resolution requirements
 (1)Specific statutory authorizationConsistent with section 8(a)(1) of the War Powers Resolution, the Congress declares that this section is intended to constitute specific statutory authorization within the meaning of section 5(b) of the War Powers Resolution.
 (2)Applicability of other requirementsNothing in this joint resolution supersedes any requirement of the War Powers Resolution. 3.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002 and 2001 Authorization for Use of Military ForceThe following provisions of law are hereby repealed:
 (1)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C. 1541 note).
 (2)The Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note).  